Title: From George Washington to Major Benjamin Tallmadge, 6 December 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Sir
          Head Quarters Morristown 6th Decr 1779.
        
        I have been favored with your letter of the 3d—and the papers which it mentioned.
        
        It would be a very desirable thing as we are circumstanced at present, could a channel of communication be opened across the North river—or by way of Staten Island. If C—— can fall upon a line which he thinks he may safely trust, I wish it to be adopted: but if this cannot be accomplished, he will continue his communications by the old channel; and make them as constant as the season will admit. You will be pleased to inform him of these matters, and take such measures with your friend Mr Jackson, before you move in quarters, as to prevent delay in his correspondence, or its conveyance to Head Quarters. I am sir Your most obt servt
        
          Go: Washington
        
      